Citation Nr: 0116423	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  96-48 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for a claimed kidney 
disorder.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs









ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1980 to December 
1982.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision by the RO.  The 
case was remanded by the Board to the RO in April 2000 for 
additional development of the record.  



FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
merits of the veteran's claim for service connection for a 
kidney disorder has been obtained.  

2.  The veteran has submitted no competent evidence to show 
that he has current kidney disorder that had its clinical 
onset in service or within one year thereafter.  



CONCLUSION OF LAW

The veteran is not shown to have a kidney disability due to 
disease or injury that was incurred in or aggravated by 
service; nor may any be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137, 1153, 
5107(a), 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.6, 
3.303, 3.304, 3.306, 3.307, 3.309 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserted, in an April 1996 claim for VA benefits, 
that he had defective kidneys since birth and that this 
condition had been aggravated by service.  In contrast, in an 
undated written statement, the veteran has asserted that he 
had no problems with his kidneys until service and now knew 
that his in-service problems were related to his claimed 
current kidney disability.  An April 1999 statement by the 
veteran's representative reiterated the veteran's assertions 
that the claimed current kidney disorder began in service.  

At the outset, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board is cognizant of the fact that the RO has not 
considered the issues on appeal in this case in light of the 
new law.  Nonetheless, the Board finds that, even though the 
RO did not have the benefit of the explicit provisions of the 
VCAA, VA's duties have been fulfilled as discussed 
hereinbelow.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

The record here reflects that the veteran was notified in an 
October 1996 rating decision, a December 1996 Statement of 
the Case, a May 2000 letter to the veteran pursuant to the 
Remand action by the Board and a July 2000 Supplemental 
Statements of the Case that competent evidence of a current 
kidney disability and evidence of a link between such kidney 
disability and service was necessary in order for service 
connection to be granted.  That is the key issue in this case 
and the rating decision, as well as the Statement of the 
Case, a letter to the veteran and Supplemental Statement of 
the Case informed the veteran what was needed to substantiate 
his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the aforementioned rating 
decisions, Statements of the Case, Supplemental Statements of 
the Case and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO sent a letter in May 2000 to the veteran 
asking him to submit medical evidence to support his claim of 
service connection.  The RO specifically indicated that, if 
he was unable to obtain referenced medical records from the 
Eisenhower Hospital or the University of Virginia Hospital, 
that he should complete, sign and return enclosed 
Authorization for Release of Information forms.  The veteran 
did not respond to the May 2000 letter.  

The RO requested all relevant (treatment) records identified 
by the veteran and the veteran was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  While VA has a duty to 
assist veteran in the development of his claim, that duty is 
not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  Importantly, the 
Board has remanded the case in that regard in April 2000.  
Given the lack of cooperation on the part of the veteran, the 
Board must undertake to decide this matter based on the 
evidence that is of record.  The veteran in this regard has 
been afforded a VA examination with respect to the issue on 
appeal.  

In the circumstances of this case, to remand the case again 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  

Further development and further expending of VA's resources 
is not indicated in this case with respect to the claim of 
service connection for a kidney disorder.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Certain 
kidney diseases shall be granted service connection if 
manifested to a compensable degree during a one year 
presumptive period after service.  38 U.S.C.A. §§ 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

A careful review of the veteran's service medical records 
shows that the veteran's September 1979 report of enlistment 
medical examination included no evidence of a kidney disorder 
or any other disorder except for the presence of some 
identifying body marks and asymptomatic external hemorrhoids.

The veteran's service medical records showed treatment for 
internal and external hemorrhoids and for a type I rectal 
prolapse.  Entries in the veteran's chronological record of 
medical care showed treatment in 1980 for complaints of mid 
and right lower abdominal pain with various diagnoses, 
including those of possible appendicitis, constipation, doubt 
appendicitis, consider obstruction and possible liver or 
gallstones problem.  An October 1981 report of elective 
rectal surgery noted that the liver, kidneys and spleen were 
not palpable and indicated the absence of masses, tenderness 
and rebound tenderness.  In an April 1982 dental medical 
history, the veteran reported for treatment purposes that he 
had never been treated for kidney disease.  

In the veteran's April 1996 claim for service connection, the 
veteran noted relevant treatment at Eisenhower Hospital in 
Colorado Springs, Colorado in 1984 and at the University of 
Virginia in 1985.  The veteran was given an extended period 
of time to obtain these records.  

In addition, the RO sent a letter to the veteran in May 2000 
enclosing Authorization for Release of Information forms to 
be signed and returned to the RO if the veteran was unable to 
obtain the medical records himself.  The veteran failed to 
respond to the RO's request.  

The veteran also was afforded a VA examination in April 1996.  
The veteran noted a history of alcohol abuse, head trauma 
with post-traumatic seizure disorder and right ureteral 
obstruction requiring a stent in 1984.  The report also noted 
that the stent had been removed and that the veteran had been 
told that his kidneys would fail after five or six years.  

The report noted a subjective complaint of occasional right 
abdominal pain and included diagnoses of alcohol abuse, 
seizure disorder (post-traumatic versus alcohol withdrawal) 
and questioned history of ureteral obstruction.  

In May 1999 statements, the veteran indicated that he was 
obtaining additional medical evidence for the RO's 
consideration, which he expected to obtain within 90 days, 
and stated that he was having his service medical records 
reviewed by a medical specialist.  The RO deferred action on 
his claim to allow him to submit additional evidence.  The 
veteran did not submit any additional evidence.  

The case was remanded in April 2000 for further development 
of the record.  The purpose of the Remand was to explain to 
the veteran what was needed to support his claim of service 
connection and to afford the veteran an additional 
opportunity to provide competent medical evidence to show 
that he had current kidney disorder and that such disorder 
was related to service.  In this regard, the RO sent a letter 
to the veteran in May 2000.  The veteran did not respond 
whatsoever to the RO's request for additional information to 
support his claim of service connection.  

Although the Board is cognizant of the veteran's assertion 
that his claimed kidney disorder was incurred in or was 
aggravated by service, no competent evidence has been 
presented to support these lay assertions.  The medical 
evidence that is of record does not show the presence of a 
kidney disorder in service or until 1984 when it was reported 
that he had been treated for a ureteral obstruction.  

Moreover, despite many requests by the RO, the veteran has 
not submitted any treatment records whatsoever that would 
present a basis for relating the claimed kidney disorder to 
disease or injury in service.  Absent competent evidence 
showing that he has current kidney disability due to service, 
service connection must be denied.  

Accordingly, the Board concludes that service connection for 
a claimed kidney disorder is not warranted.  38 U.S.C.A. § 
1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).  



ORDER

Service connection for a kidney disorder is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

